In a proceeding pursuant to CPLR article 78, inter alia, to review so much of the determination of the Police Commissioner of the City of Newburgh as, upon finding petitioner guilty of certain charges, demoted him from the position of sergeant to patrolman, respondents appeal from a judgment of the Supreme Court, Orange County, dated May 9, 1978, which (1) granted the petition, (2) restored petitioner to his former position of sergeant, and (3) confirmed the recommendation of the hearing officer as to disciplinary punishment, i.e., one week’s suspension without pay on each of two charges. Judgment affirmed, without costs or disbursements. We agree with Special Term that the penalty of demotion was, in the circumstances of this case, so disproportionate to the offense as to shock one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Titone, J. P., Suozzi, O’Connor and Lazer, JJ., concur.